Citation Nr: 1113085	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-18 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depressive disorder, etc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1966 to February 1969.  He was stationed in Korea from November 1966 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for service connection for PTSD and any other mental condition such as a depressive disorder, etc.  A subsequent December 2005 RO decision confirmed and continued the denial of this claim.  So the Board similarly is considering whether service connection is warranted for an acquired psychiatric disorder, meaning not just for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Because, however, the claim requires further development before being decided, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran has reported two stressors that he believes caused his PTSD, which remain unverified:  1) a personal assault in January or February 1967 while he was stationed in Korea; and 2) the suicide of his then pregnant Korean girlfriend in August or September 1967.  The RO determined that neither of these alleged events is capable of independent verification through the Joint Services Records and Research Center (JSRRC).

As to the first alleged stressor, the Veteran says there was an investigation into drug activity at the base shortly after he arrived in Korea in November 1966.  And because the soldiers being investigated believed he was the informant, several of them physically assaulted him (gave him a "blanket party").  He claims that, as a consequence, his supervisor transferred him nearer to the Demilitarized Zone (DMZ), either to Camp Casey or Camp Red Cloud, to get him out of harm's way.  He also says he went on sick call for 1 day.  In addition to his statements and hearing testimony concerning this, there is but a single service treatment record (STR) regarding evaluation of a genitourinary condition at Camp Red Cloud on February 10, 1967.  And this STR makes no mention of an assault or any indication of injuries relating to an assault.

As to the second alleged stressor, the Veteran says he began dating a local woman shortly after being stationed in Korea.  She then became pregnant and was very distraught that he was relocated to Camp Casey without an ability to tell her where he was going.  She attempted suicide in his presence in July 1967 by cutting her wrist and eating glass in front of him.  He was late returning to the base because of trying to help her and was given an Article 15.  He never saw her again but later heard that she had died from mutual friends.  In the file is an Article 15 for unauthorized absence on July 15, 1967.

An October 2004 VA treatment record lists the Veteran's two stressors in Korea and several other non-military stressors such as his step-daughter's boyfriend firing shots into his house earlier that same year.  The examiner diagnosed PTSD.  Under the symptoms of PTSD, he indicated several cumulative trauma and that the condition had a delayed onset 6 months after the precipitating stressor with the comment "everything PTSS prior to 2004 when house got shot up."  The symptoms described as flashbacks in relation to noise, hypervigilance, and exaggerated startle response all seem to relate to that 2004 incident after service and do not implicate the alleged events during service involving his girlfriend's suicide or the personal assault in 1967.  From the style of the report, it is very difficult to tell which stressor(s) the examiner based his diagnosis on.

This same evaluating psychologist subsequently wrote a letter in July 2005 to the Veteran stating "you have been diagnosed with PTSD and Major Depressive Disorder secondary to incidents that occurred in the military in 1967."  So this second letter associates the PTSD diagnosis with those alleged events in service, rather than to the incident after service in 2004.

A March 2007 VA examination also resulted in a diagnosis of PTSD.  However, this examiner stated that he was unable to get a good description of the Veteran's classical PTSD symptoms from him as he was more focused on getting disability (presumably referring to VA compensation) than on describing his symptoms.  This examiner added that the Veteran had multiple non-combat stressors, but that his descriptions of the symptoms were not terribly compelling for fully meeting the criteria for re-experiencing trauma, avoidance or increased arousal.

So even when resolving all reasonable doubt in his favor as required by 38 C.F.R. § 3.102 and accepting that he has the required diagnosis of PTSD, which, according to the holding in Cohen v. Brown, 10 Vet. App. 128 (1997), presumably is in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed, there is looming uncertainty over whether this diagnosis is the result of the events that purportedly occurred during his military service or, instead, since his discharge.  See also 38 C.F.R. § 3.304(f), indicating that service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.

The new version of 38 CFR § 3.304, however, and specifically subpart (f)(3), eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Instead, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  That said, the regulation amendment has no impact on PTSD claims that alternatively arise out of in-service diagnoses of PTSD (see 38 C.F.R. § 3.304, subpart (f)(1)), or PTSD stressors experienced during combat (subpart (f)(2)), internment as a prisoner of war, i.e., POW (subpart (f)(4)), or as a result of personal assault (subpart (f)(5)).  See VBA Training Letter No. 
10-05 (July 16, 2010).  The reason being is that these other types of claims already have their specifically defined exceptions to the evidentiary proof requirements in these other subparts.  Because the Veteran's claim for PTSD is partly predicated on a personal (physical) assault, it partly necessitates applying subpart (f)(5).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than his service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2010).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.


Moreover, in claims for PTSD predicated on personal assault, there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Here, though, the Veteran acknowledges his supervisor (superior officer) knew of the physical assault in question and consequently had him transferred for his safety.  So this is not a situation where the incident was not reported, rather, instead even supposedly acted on once reported, in turn suggesting there should at least have been some official documentation of the incident if it in fact had occurred as alleged.

In any event, the Veteran was stationed in Korea during the Vietnam Era from November 1966 to December 1967.  And he has reported having three weeks of guard duty along the DMZ in February 1967.  He has a STR from Camp Casey dated February 10, 1967.  A May 2004 VA treatment record includes his statement that he had PTSD from being in a combat zone, however, the only diagnosis he received at that time was polysubstance disorder.  Nevertheless, additional medical comment is needed to determine whether his PTSD alternatively could be the result of his "fear of hostile military ... activity" while stationed in Korea along the DMZ, as this, too, is a potentially viable basis for service connection under the most recent revisions to the applicable regulation, 38 C.F.R. § 3.304(f)(3).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1. Search for any VA mental health treatment records prior to 2004, and if found obtain copies of these records for the claims file.  If no records are available, put a written statement in the file detailing what steps were taken to identify and locate relevant records.  Also provide the Veteran any required notice.  38 C.F.R. § 3.159(c) and (e).

2. Schedule another VA mental status evaluation to determine the etiology of the Veteran's PTSD (first accepting that this diagnosis is warranted).

In particular, the examiner should opine on the likelihood (very likely, as likely as not, or unlikely) this disorder or any other psychiatric disorder is due to a stressor during the Veteran's military service from March 1966 to February 1969 versus any event that has occurred since his service, such as in 2004.

To this end, the examiner should remain mindful of the recent changes to the PTSD regulation, specifically at 38 C.F.R. § 3.304(f)(3), regarding the type and amount of evidence needed to substantiate an alleged stressor.  But these changes do not apply to claims predicated on events in combat, while a POW, or if involving personal assault because there already were (and continue to be) other subparts of this regulation (namely, (f)(2), (f)(4) and (f)(5)) addressing those types of claims.  So only to the extent the Veteran's claim falls within the purview of the more recent changes to subpart (f)(3), such as regarding his fear of hostile military or terrorist activity, should these more recent changes be considered.  75 Fed. Reg. 39843 (July 13, 2010).  Note also, however, that his claim is partly predicated on a personal assault, in turn also warranting consideration of subpart (f)(5).

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3. Also request further clarification from Dr. N.I.I. regarding his July 2005 letter, and specifically insofar as which specific in-service stressor he believes caused the Veteran's PTSD, what symptoms are a direct manifestation of PTSD from that specific stressor, and whether he believes that the specific in-service stressor alone is sufficient to establish a DSM-IV diagnosis of PTSD in the absence of any later stressors, such as during 2004.

4. Then readjudicate the claim for service connection for an acquired psychiatric disorder, inclusive of but not limited to PTSD, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



